ORDER FOR PUBLICATION
It is ordered that the opinion filed March 13, 1984, 727 F.2d 1429, be modified as follows:
The two sentences beginning at page 12, line 26 [at page 1438, column 1 line 31], with “Title”, and ending at page 13, line 5 [at page 1438, column 1 line 38], with “damages,” are replaced by: “Title VII allows monetary relief only in the form of backpay or other equitable relief. See 42 U.S.C. § 2000e-5(g): Padway v. Patches, 665 F.2d 965, 968 (9th Cir.1982). Because plaintiffs have not shown that any minority group received an inferior quality food as compared to that received by other groups, we have no basis for a monetary award.”
The sentence at page 31, lines 14-15 [at page 1447, column 2 lines 1-2], “The parties shall bear their respective costs in this appeal,” is replaced with: “Plaintiffs are entitled to their costs and reasonable attorney’s fees in this appeal. Upon presentation of appropriate documentation, this court will determine the sums to be awarded as costs and attorney’s fees.”
Plaintiffs shall have thirty (30) days from the date of filing of this order to make application for attorneys’ fees and costs.